Citation Nr: 1425433	
Decision Date: 06/05/14    Archive Date: 06/16/14

DOCKET NO.  10-13 558A	)	DATE
	)
	)


On appeal from the
Department of Veterans Affairs Regional Office in Winston-Salem, North Carolina



THE ISSUE

Entitlement to service connection for a psychiatric disorder to include posttraumatic stress disorder (PTSD).  



ATTORNEY FOR THE BOARD

S. D. Regan, Counsel










INTRODUCTION

The Veteran, who is the appellant, served on active duty from March 1983 to February 1985.  

This matter is before the Board of Veterans' Appeals (Board) on appeal of a rating decision in May 2009 of the Department of Veterans Affairs (VA) Regional Office (RO) in Winston-Salem, North Carolina.  

In August 2012, the Board reopened and remanded the claim of service connection for a psychiatric disorder to include PTSD for further development.  

The Veteran was previously represented by the New Jersey Department of Military and Veterans' Affairs.  In July 2010, the Veteran revoked the power of attorney.  The Veteran has not obtained another representative and is preceding pro se.  

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  


REMAND

This case was previously remanded by the Board in August 2012 to adjudicate the claim of service connection for a psychiatric disorder to include PTSD after completing any development deemed necessary.  

Pursuant to the remand, in September 2012, the RO notified the Veteran that evidence was needed regarding specific details of stressful incidents in service that resulted in PTSD.  The Veteran was requested to complete and return an enclosed questionnaire, as well as to provide reports of any private physicians who had treated him for the condition and to furnish the dates and places of any treatment for the condition at a VA medical facility.  The Veteran did not specifically respond, and no further development was completed.  


In April 2013 in the supplemental statement of the case, the RO adjudicated the claim of service connection for a psychiatric disorder to include PTSD.  

The Veteran asserts that he has had psychiatric problems since service, which he associates with being wrongly accused of sexual assault and with racial harassment in service. 

The service treatment records do not show treatment for any psychiatric disorders.  

After service, private and VA medical records show treatment for variously diagnosed psychiatric disorders, including a mood disorder, anxiety, depression, and PTSD.  

As the record is insufficient to decide the claim, further development under the duty to assist is needed.    

Accordingly, the case is REMANDED for the following:  

1.  Request records from the Social Security Administration. 

2.  Ask the Veteran either to submit or to authorize VA to obtain on his behalf records pertaining to the award of State disability benefits. 

3.  Afford the Veteran a VA examination to determine: 

Whether it is at least as likely as not (probability of 50 percent) that a psychiatric disorder to include PTSD is related to service.  


In formulating the opinion, the VA examiner is asked to consider that the Veteran is competent to describe psychiatric problems during and since service.  

If PTSD is diagnosed, the VA examiner is asked to identify the in-service stressor that is the basis for the diagnosis.  

The Veteran's file must be made available to the VA examiner.  

4.  After the above development, adjudicate the claim.  If the benefit is denied, furnish the Veteran a supplemental statement of the case and return the case to the Board.

The Veteran has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

The claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  38 U.S.C.A. §§ 5109B, 7112.



_________________________________________________
George E. Guido Jr.
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2013).



